DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and claims 2-19 that depend therefrom, are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, regards as the invention.
Independent claim 1 recites a “beta glucan material … that when solubilized achieves a filterability ratio ranging from 1 to 2 and a viscosity ratio ranging from 1.5 to 4” (emphasis added].  It is unclear from the claims and the present specification as to whether Applicant is claiming a material that possesses a filterability ratio ranging from 1 to 2 and a viscosity ratio ranging from 1.5 to 4 or alternatively, whether the material is capable of attaining the recited filterability ratio and viscosity ratio property upon dilution in the future.  

Correction is respectfully required by Applicant in its response to this action.  For purposes of this action, the phrase in claim 1 “that when solubilized achieves a filterability ratio ranging from 1 to 2 and a viscosity ratio ranging from 1.5 to 4” is interpreted as material/composition that is capable of attaining the recited filterability ratio upon dilution with a liquid in the future whereas the viscosity property limitations recited therein are interpreted as the material being capable of possessing any viscosity property upon dilution with a liquid in the future.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Dwarakanath (US 2006/0122626 A1 to Dwarakanath et al., published May 5, 2016 and having an effective filing date of October 31, 2014.)
Dwarakanath discloses a polymer suspension for use in method of enhancing oil recovery in a subterranean reservoir, wherein the polymer suspension (“material”) comprises 20-80% by weight (present claim 18) of the suspension of a powder polymer suspended in water, wherein the polymer powder has an average molecular weight of 0.5 to 30 million Daltons, and wherein the polymer suspension is included in an aqueous fluid for the polymer to be hydrated in an injection solution containing a polymer concentration ranging from 100 ppm to 50,000 ppm that further has a filter ratio of less than 1.5 (at 15 psi using a 1.2 micron filter) (abstract; [0008]; [0009]; [0037]).  Suitable powder include biopolymers such as polysaccharides, such as scleroglucan (defined in the present specification as a branched beta-(1,3)-D-glucan with one out of three glucose molecules of the beta-(1,3)-backbone being linked to a side D-glucose unit by a (1,6)-beta bond produced from, e.g., fungi of the Sclerotium spp.) ([0039]).
Dwarakanath discusses “filterability” as the mobility control property of an aqueous fluid containing polymer and In Figure 3 depicts the filterability ratios of samples of its polymer suspension that ranges from 1.02 to 1.20 ([0012]; [0020]); ([0039]; [0070]).  The polymer suspension can have a viscosity less than or equal to 15,000 cp measured at 24ºC and 10 inverse seconds, usually 10-1000 cp ([0030]; ([0047]) (present claims 14 and 15(  The polymer suspension can further contain a solvent or co-solvent, wherein suitable solvents include: hydrophilic solvents (isopropyl alcohol, ethoxylated surfactants, nonylphenol ethoxylates, alcohol ethoxylate or mixtures thereof); hydrophobic solvents (anionic surfactants, such as internal olefin sulfonates, isomerized olefin sulfonates, alkyl sulfonate or mixtures thereof); or an amphoteric solvent ([0049] to [0051]).
Dwarakanath further discloses the polymer suspension can be diluted with water to obtain a preferred injection stream for a particular application ([0066]).  In the examples, Dwarakanath discloses samples having enhanced viscosity and filterability properties in comparison to conventional polymer suspensions ([0088]; [0097] to [0099]; Examples).  The polymer suspension can be formed by intense shearing, wherein in Example 3, the polymer samples was formed at high shear rate ([0063]; [0096]).
Although Dwarakanath does not expressly disclose “achieving” the specified “ultimate viscosity” and “viscosity loss” percentages recited for its polymer suspension/material as recited in dependent claims 2-8 and 12-15, this is a product-by-process limitation that is not accorded patentable weight unless the limitation provides for a patentable distinct product.  See MPEP 2113:  “A product by process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)  It is the examiner’s position that the polymer suspension disclosed in Dwarakanath is capable of obtaining these ultimate viscosity/filterability properties recited in the present claims upon dilution with a liquid in the future.
Thus, the instant claims are anticipated by Dwarakanath.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

July 31, 2021